DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11-02-2020 has been entered.

Response to Arguments
Applicant's arguments filed 11-02-2020 have been fully considered, but it is not clear the scope of the newly amended limitation and appear that it can still be rejected.
Regarding the arguments directed to the content of the second BLE message, the examiner went thru the specification looking for what information was being sent in order to understand the limitation and define its scope. However, the examiner was unable to find in the specification how the second BLE message indicate “the second BLE message indicates that the beacon device has already obtained and stored locally in the memory of [appear that something is missing here, maybe: beacon device]”. The 
For examination purposes in view of the lack of description, the examiner will rely in Ortiz, which discloses to store content locally (see par. 0151) and the use of local network address (see par. 0146). Therefore, it could be inferred that the use of a local network address indicates that the beacon device has already obtained and stored locally. In case that the limitation is different, please indicate support in the specification and provide guidance.

Claim Objections
Claim 1-10 and 12-20 are objected to because of the following informalities:  Parent claims 1, 13-15 and 18 disclose the limitation: “stored locally in the memory of, or external memory coupled to”; appear that something is missing after “of” and “to”, perhaps: beacon device.  The rest of the claims they share the deficiency by virtue of dependency. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Parent claims 1, 13-15 and 18 disclose the limitation: “the second BLE message indicates that the beacon device has already obtained and stored locally in the memory of, or external memory coupled to, the beacon device the same content from the remote server”; the examiner was unable to find support in the specification for the above limitation. The closest description appears to be par. 065, which disclose the operation and communication between the discovering device and beacon device, and describe how the content can be downloaded; but there is not enough support to state that the second 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Since the support was not found for the limitation “the second BLE message indicates that the beacon device has already obtained and stored locally in the memory of, or external memory coupled to, the beacon device the same content from the remote server” in parent claims 1, 13-18 and 18; it is unclear the scope and how the limitation should be interpreted. For examination purposes in view of the lack of description, the examiner will infer that the use of a local network address indicates that the beacon device has already obtained and stored locally. The rest of the claims they share the deficiency by virtue of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee 20160278006 in view Ortiz 20170318325 in view of Rankin 20030191818.

As to claim 1, Lee discloses a beacon device [Device 1] (see par. 0112, 0452) for communicating with at least one discovering device [Device 2-N] (see par. 0113), the beacon device comprising: a transceiver comprising a first transmitter and a first receiver that is configured to communicate using a first wireless technology or a wireline technology (see par. 0215-0217); a second transmitter configured to transmit a 
As to claim 2, Lee discloses the beacon device of Claim 1 wherein the beacon device comprises an 802.11 access point, AP, or WiFi™ AP, and the second BLE message comprises at least an identifier of the 802.11 or WiFi™ AP to enable the at least one discovering device to associate with the 802.11 AP orWiFi™ AP (see par. 0218).
As to claim 3, Lee discloses the beacon device of Claim 2 wherein the second BLE message comprises a service set identifier, SSID, of the 802.11 AP or WiFi™ AP and a pre-shared key, PSK, fora WiFi™ download (see par. 0403).
As to claim 4, Lee discloses the beacon device of Claim 1 wherein the beacon indicator is a uniform resource locator URL (see par. 0011,0460). Lee fails to disclose Eddystone. In an analogous art, Ortiz disclose that the first message is a google Eddystone™ beacon (see par. 0110-0111). Therefore, it would have been obvious to 
As to claim 5, Lee discloses the beacon device of Claim 4 wherein the controller contemporaneously starts a wireless circuit of the 802.11 AP or WiFi™ AP following a response from the at least one discovering device to the second BLE message (see par. 0404).
As to claim 6, Lee discloses the beacon device of Claim 1 wherein the beacon device is configured to employ a two-way information exchange process with the at least one discovering device via 802.11 Wifi™ functionality (see fig. 12, item si 250; par. 0406).
As to claim 7, Lee discloses the beacon device of Claim 3 wherein the beacon device is configured to employ a two-way information exchange process with the at least one discovering device via 802.11 WifiTM functionality (see fig. 12, item si 250; par. 0406) and wherein the two-way information exchange comprises service discovery functionality when the at least one discovering device has been informed of the service set identifier, SSID, of the 802.11 AP (see fig. 12, 20, 24;par. 0403, 0430).
As to claim 8, Lee discloses the beacon device of Claim 6 wherein the two-way information exchange provides more information regarding the downloadable content than is available from the beacon device (see par. 0403-0404, 0430).
As to claim 9, Lee discloses the beacon device of Claim 1 wherein the beacon device comprises a management access point, AP, circuit configured to manage uploading of data to the beacon device for storage in the memory or coupled external memory (see par. 0496-0499). Lee does not clearly disclose the intended 
As to claim 10, Lee discloses the beacon device of Claim 1 wherein the received first message is a scan request message and the second message is BLE, scan response message (see par. 0184-0185).
As to claim 12, Lee discloses the beacon device of Claim 1 further comprising an encryption circuit coupled to the controller and configured to encrypt the second BLE message (see par. 0456, 0475, 0490; Table 5, 7).
Regarding claim 13, is the corresponding integrated circuit claim of device claim 1. Therefore, claim 13 is rejected for the same reasons as shown above.
Regarding claim 14, is the corresponding method claim of device claim 1. Therefore, claim 14 is rejected for the same reasons as shown above.
Regarding claims 15-16 and 18-19, are the corresponding wireless communication unit receiving the beacon [Device 2], integrated circuit and method of the beacon device claim shown claim 1, 3 and 13. Therefore, claims 15-16 and 18-19 are rejected for the same reasons as shown above.
As to claim 17, Lee discloses the wireless communication unit of Claim 15 wherein the receiver is configured to receive both the BLE advertising message 
Regarding claim 20, is the corresponding system claim of device claim 1. Therefore, claim 20 is rejected for the same reasons as shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L TORRES whose telephone number is (571)272-7926.  The examiner can normally be reached on 10:00 AM - 6:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571)272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARCOS L TORRES/Primary Examiner, Art Unit 2647